      Case 2:20-cv-01000-JAM-AC Document 18 Filed 04/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RAYMOND JOSEPH SALAZAR,                           No. 2:20-cv-1000 JAM AC P
12                       Plaintiff,
13           v.                                         ORDER
14    CHRISTIAN PFEIFFER,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, seeks relief under 42

18   U.S.C. § 1983. The matter was referred to this court pursuant to 28 U.S.C. § 636(b)(1)(B) and

19   Local Rule 302. Plaintiff currently has a matter pending in state court that has the potential to

20   affect this case. See generally ECF Nos. 11, 17 (San Joaquin County Superior Court Case No.

21   STK-CR-FECOD-2016-0005113).

22          On April 1, 2021, the court directed defendant’s counsel to file a report informing the

23   court of the status plaintiff’s pending state court matter. See ECF No. 15. In response, on April

24   7, 2021, counsel informed the court that remand proceedings were conducted on March 15, 2021,

25   and that plaintiff’s original sentence is to remain in effect. See ECF No. 16 at 1-2. As a result,

26   petitioner is currently in the middle of his sixty-day period to appeal before the judgment

27   becomes final. See id.

28   ////
                                                        1
     Case 2:20-cv-01000-JAM-AC Document 18 Filed 04/12/21 Page 2 of 2


 1          In light of these facts, counsel will be directed to file a quarterly report as to the status of
 2   plaintiff’s state matter until judgment in it is final. Once judgment is final, the court will direct
 3   plaintiff to file a response to defendant’s pending motion to dismiss (see ECF No. 11), and
 4   defendant will be provided with an opportunity to file reply.
 5          Accordingly, IT IS HEREBY ORDERED that:
 6          1. Beginning ninety days from the date of this order, counsel for defendant shall file brief
 7   quarterly reports that inform this court of the status of plaintiff’s pending San Joaquin County
 8   Superior Court matter: STK-CR-FECOD-2016-0005113; and
 9          2. Within fourteen days of the judgment in that case becoming final in state court,
10   counsel shall inform this court so that it may direct plaintiff to file a response to defendant’s
11   pending motion to dismiss (see ECF No. 11).
12   DATED: April 12, 2021
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
